                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


 DAVID HOFF,

          Plaintiff,

          v.
                                                             Civil Action No. TDC-17-2995
 WARDEN WAYNE WEBB and
 CORRECTIONAL OFFICER
 MARK MADDUX,

          Defendants.




                                     MEMORANDUM OPINION

        Plaintiff David Hoff, an inmate at the Patuxent Institution in Jessup, Maryland, has filed a

Complaint under 42 U.S.C.        S   1983 alleging that prison officials at both Jessup Correctional

Institution    ("JCI")   in Jessup, Maryland and Western Correctional         Institut.ion ("WCI")   in

Cumberland, Maryland, where he was previously housed, improperly processed his legal mail and

administrative remedy procedure grievances, interfered with his access to courts, and transferred

him in retaliation for having filed a grievance, all in violation of his federal constitutional rights.

The defendants filed a Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

("the First Motion").      This Court granted the motion as to all defendants and claims with the

exception of the retaliation claims, asserted under the First Amendment to the United States

Constitution, against JCI Warden Wayne Webb and JCI Correctional Officer ("e.O.")                Mark

Maddux ("Defendants").

        Defendants have now filed a second Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment ("the Second Motion"), which Hoff opposes. Having reviewed the Complaint
and the submitted materials, the Court finds no hearing necessary.   See D. Md. Local R. 105.6.

For the reasons set forth below, Warden Webb's Motion will be GRANTED.

                                          BACKGROUND

       The general factual background of this case is set forth in the Court's Memorandum

Opinion on the First Motion, which is incorporated by reference. See Hoffv. Webb, No. TDC-17-

2995,2019 WL 441162 at *1-2 (D. Md. Feb. 4, 2019). The Court summarizes the specific facts

and procedural history relevant to the Second Motion.

        On August 26, 2016, while Hoff was incarcerated at JCI, e.O. Maddux brought him a letter

from Hoffs attorney, already opened, along with Hoffs regular mail. That day, Hoff filed an

administrative remedy procedure grievance ("ARP"), ARP No. JCI-I037-16,            relating to the

incident. On September 13,2016, Hoffwas interviewed as part of the investigation into the ARP.

After the 'investigation, Warden Webb dismissed the ARP on December 5, 2016 based on the

determinations that there was no proof that the letter was opened by the mailroom staff and that

the letter was not listed in the legal mail book.

I.      Transfer from JCI

        On September 13, 2016 at 7:45 a.m., the Maryland Department of Public Safety and

Correctional Services ("DPSCS") transfer coordinator sent an email to all Maryland correctional

institutions, including to the JCI transfer coordinator, containing a list of all proposed inmate

transfers throughout the Division of Correction ("DOC") scheduled for the following day,

September 14, 2016, each of which needed to be certified before the transfer list would be

finalized. Hoffwas listed as scheduled for transfer from JCI to Maryland Correctional Institution-

Jessup ("MCIJ") on September 14,2016. In order to be on this list, Hoffs name would have been

submitted to DPSCS headquarters by the JCI transfer coordinator on September 12, 2016. The



                                                    2
next day, September 14, Hoff was transferred from JCI to MCIJ. Although Hoff is confined to a

wheelchair, MCIJ lacks wheelchair-accessible      cells. Hoff alleges that there was no reason for the

transfer, such that it "appear[ed] to be retaliation for [the] grievance filed by petitioner, especially

since petitioner was transferred the next day after being investigated on grievance." CompI. ~ 13,

ECF No. 1. On October 12,2016, Hoffwas transferred from MCIJ to WCI.

        According to C.O. Maddux, he was not involved in the decision to transfer Hoff out of JCI.

Indeed, C.O. Maddux's duties did not include making any decisions regarding inmate transfers.

e.o. Maddux    has also asserted that he was not aware that Hoff had filed an ARP on August 26,

2016 or that Hoffwas scheduled to be interviewed by an ARP investigator on September 13, 2016.

        Likewise, although Warden Webb was on the email distribution list that received the

transfer list on September 13, 2016, he has stated that he had no input in the decision to transfer

Hoff out of JCI, and that he was not even aware as of the date of the transfer that Hoff had filed

his August 26, 2016 ARP or that Hoff was interviewed by the ARP investigator on September 13,

2016. Both Warden Webb and C.O. Maddux assert that they had no actual involvement in Hoffs

subsequent transfer from MCIJ to WCI.

II.     MCIJ and WCI

        According to Hoff, once he was transferred to MCIJ, he alerted MCIJ staff that a person

who shot him in 2001 was incarcerated at WCI, and that when Hoff was previously housed at

WCI, he was stabbed. MCIJ, however, has no records reflecting that Hoffraised            such concerns.

MCIJ staff did make a notation, on September 20, 2016, that Hoff uses a wheelchair and

recommended that he be transferred to a wheelchair-accessible           facility where he could have

physical therapy.




                                                   3
       On October 12, 2016, Hoff was transferred to WCI. WCI houses minimum, medium, and

maximum-security level inmates and is designated as an institution compliant with the Americans

with Disabilities Act ("ADA").    JCI also houses medium and maximum security inmates, and

according to Hoff, it has handicapped-accessible       cells, but it is not a designated handicapped-

equipped facility.   According to Michael Yates, a DPSCS Correctional Case Management

Supervisor, Hoff, as a medium-security      inmate, is not subjected to harsher conditions          of

confinement or a heightened risk to his safety at WCI.

       Hoff also states that he alerted staff at WCI about his safety concerns. In an ARP filed on

October 20,2016, Hoffreported that he had been stabbed at WCI in 2012 by an unnamed assailant,

who he alleged was still incarcerated there .. None of his 18 other ARPs filed during his time at

WCI asserted that he had been assaulted or threatened at WCI or was in physical danger there, and

none provided the names of known enemies or any specific facts relating to safety concerns. Hoff

does not have any inmates listed on his Enemy List.

       On August 18, 2017, 10 months later, Hoff was placed in administrative segregation

pending an investigation because he had reported that he was in fear for his safety. As part ofthe

investigation to assess whether he qualified for protective custody, Hoff was interviewed by a Case

Management Supervisor, who described Hoff as "deceptive" and "non-cooperative" and noted that

he refused to answer questions or provide a written statement. Mot. Summ. J. Ex. 5 at 8-9, ECF

No. 24-6. Hoff did not provide any names, cell locations or affiliations which would have allowed

staff to investigate his claims that he feared for his safety at WCI. Where Hoff stated that he is

from Jessup and should be housed there, the Case Management Supervisor concluded that Hoff

was attempting to manipulate a transfer back to JCI.          Accordingly, Hoff was removed from

administrative segregation and returned to general population housing.



                                                   4
                                          DISCUSSION

        Based on the Court's ruling on the First Motion, the only remaining claim is HofPs claim

of First Amendment retaliation based on his transfer from JCI to MCIJ and then to WCI. See Hoff,

2019 WL 441162 at *9. In the Second Motion, Defendants seek dismissal or summary judgment

on the grounds that they were unaware ofHofPs August 23,2016 ARP or that Hoffwas scheduled

to be interviewed about his ARP, and they had no involvement in initiating HofPs transfer.

Defendants also argue that WCI did not present harsher conditions of confinement or a greater

safety risk to Hoff than WCI.       In his memorandum       in opposition to the Second Motion

("Opposition"), Hoff notes that Defendants still have not provided an explanation for his transfer

out of JCI to MCIJ, a facility not equipped to house handicapped inmates, and then to WCI, a

facility far from his home area in which he faced security risks.

        In his Opposition, Hoff also requests that C.O. Maddux be dismissed from the retaliation

claim without prejudice "because at this time Plaintiff does not see him connected."   Opp'n Mot.

Summ. J. ("Opp'n") at 5, ECF No. 29. The Court will grant this request.

I.      Legal Standards

        Defendants have filed their Motion as a Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment. Typically, when deciding a motion to dismiss under Federal Rule of Civil

. Procedure 12(b)(6), the Court considers only the complaint and any attached documents "integral

to the complaint." Sec); of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th

Cir.2007).   To the extent that grounds for dismissal are based solely on such materials, the Court

may dismiss under Rule 12(b)( 6) if the complaint does not allege enough facts to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts

pleaded allow "the Court to draw the reasonable inference that the defendant is liable for the



                                                 5
misconduct alleged." Id. Although courts should construe pleadings of self-represented litigants

liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions or conclusory statements

do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the complaint as a whole, consider

the factual allegations in the complaint as true, and construe the factual allegations in the light

most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of

Comm'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary

judgment when matters outside the pleadings are considered and not excluded.         Fed. R. Civ. P.

12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the

nonmoving party "a reasonable opportunity to present all the material that is pertinent to the

motion." Id. "Reasonable opportunity" has two requirements: (1) the nonmoving party must have

some indication that the court is treating the Rule 12(b)(6) motion as a motion for summary

judgment, and (2) the nonmoving party "must be afforded a reasonable opportunity for discovery"

to obtain information essential to oppose the motion.     Gay v. Wall, 761 F.2d 175, 177 (4th Cir.

1985) (citation omitted). Here, the notice requirement has been satisfied by the title of the Motion.

To show that a reasonable opportunity for discovery has not been afforded, the nonmoving party

must file an affidavit or declaration under Rule 56( d) explaining why "for specified reasons, it

cannot present facts essential to justify its opposition," Fed. R. Civ. P. 56(d), or otherwise put the

district court on notice of the reasons why summary judgment is premature, see Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here, Hoff has not filed a

Rule 56(d) affidavit in this matter and has instead attached exhibits to his Opposition. Under these

circumstances, the Court will construe Defendants' Motion as a Motion for Summary Judgment.




                                                  6
       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter oflaw.      Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.    Bouchat v. BaIt. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute

on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

A fact is "material" if it "might affect the outcome of the suit under the governing law." Anderson,

477 U.S. at 248. A dispute of material fact is only "genuine" if sufficient evidence favoring the

nonmoving party exists for the trier of fact to return a verdict for that party. !d. at 248-49.

II.     Retaliation

        In his First Amendment "retaliation claim, Hoff asserts that his transfer out of lCI was in

retaliation for his filing of an ARP on August 26,2016.    He contends that the transfer to MCIJ was

improper because although he uses a wheelchair, MCIJ lacks wheelchair-accessible            cells. He

further argues that the subsequent transfer to WCI was a form of retaliation because WCI is a

maximum-security prison, it is more than two hours away from his home area, which is near lCI,

and WCI presented safety risks because two individuals who had attacked him in the past were

incarcerated at WCI.

        "The First Amendment right to free speech includes not only the affirmative right to speak,

but also the right to be free from retaliation by a public official for the exercise of that right."

Suarez Corp. Indus. v. McGraw, 202 F.3d 676,685 (4th Cir. 2000). To state a claim of retaliation



                                                   7
for exercising First Amendment rights, a plaintiff must show that (1) the plaintiff engaged in

protected First Amendment activity; (2) the defendant took some action that adversely affected the

First Amendment rights; and (3) there was a causal relationship between the protected activity and

the defendant's conduct. See Constantine v. Rectors & Visitors o/George Mason Univ., 411 F.3d

474,499 (4th Cir. 2005).

        While "the constitutional rights that prisoners possess are more limited in scope than the

constitutional rights held by individuals in society at large," "incarceration       does not divest

prisoners of all constitutional protections." Shaw v. Murphy, 532 U.S. 223, 228-29 (2001). "[A]

prison inmate retains those First Amendment rights that are not inconsistent with the status as a

prisoner or with the legitimate penological         objectives of the corrections system."    Pell v.

Procunier, 417 U.S. 817, 822 (1974).        Specifically, the United States Court of Appeals for the

Fourth Circuit has held that an inmate's "right to file a prison grievance free from retaliation" is

protected by the First Amendment. Booker v. S. Carolina Dep't o/Corrections, 855 F.3d 533,545

(4th Cir. 2017).

        Here, it is undisputed that Hoff s filing of an ARP on August 26, 2016 was protected First

Amendment activity. Although Hoffwas transferred on September 14,2016, one day after he was

interviewed by an investigator about the ARP, the transfer was scheduled no later than 7:45 a.m.

on September 13, which was almost certainly before the ARP interview.              While the transfer

therefore was not in retaliation for his statements during the interview, it was still effected less

than three weeks after Hoff filed the ARP on August 26. Where no explanation has been provided

for the transfer, and the transfer to   Mcn was   facially questionable because Hoffuses a wheelchair

but   Mcn   is a facility without wheelchair-accessible      cells, Hoff has identified certain facts

consistent with retaliation.



                                                     8
        Nevertheless, the record does not provide sufficient facts to maintain Hoffs claim because

there is no evidence that Warden Webb is liable for retaliation. First, in a S 1983 claim, a defendant

cannot be found liable under a theory of vicarious liability or respondeat superior. See Love-Lane

v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (holding that there is no respondeat superior liability

under   S   1983). Thus, contrary to Hoffs claim, Warden Webb's status as the Warden of JCI and

the overall supervisor of all JCI personnel does not by itself subject him to liability.

        Neither the Complaint nor the exhibits filed in this case describe any personal action by

the Warden in the transfer of Hoff.    Thus,   S   1983 liability would have to be based on a theory of

supervisory liability, which requires evidence that: (1) the supervisor had actual or constructive

knowledge that a subordinate was engaged in conduct that posed a pervasive and unreasonable

risk of constitutional injury to individuals like the plaintiff; (2) the supervisor's response to the

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

alleged offensive practices; and (3) there was an affirmative causal link between the supervisor's

inaction and the particular constitutional injury suffered by the plaintiff. See Shaw v. Stroud, 13

F. 3d 791, 799 (4th Cir. 1994) (citations omitted). Here, Hoffhas failed to identify facts that would

establish that the Webb had knowledge of retaliatory conduct by a subordinate.

            Although Warden Webb was on the email distribution list that received notice on

September 13, 2016 of Hoff's scheduled transfer the next day, he has denied that he was aware of

either the ARP or the decision to transfer Hoff to MCIJ before it was made, and the only evidence

of Warden Webb's review of the ARP is the documentation of his denial of it, which occurred on

December 5, 2016, long after the transfer had occurred. Notably, the notice of an extension of the

time period to respond to the ARP, submitted by Hoff with his Opposition, was signed by a

correctional official other than Warden Webb. Likewise, the records showing that the ARP was



                                                      9
received on September 9,2016 is signed by a different official, and the ARP investigation, which

was completed on November 22,2016, was conducted by a different official. Moreover, a denial

of an ARP does not establish personal participation in a   S   1983 violation.   Gallagher v. Shelton,

587 F.3d 1063, 1069 (lOth Cir. 2009) (holding that an allegation that a warden "rubber stamped"

grievances was not enough to establish personal participation in a constitutional violation).

       Finally, where Hoffs claim
                              ,
                                  that the transfer was retaliatory rests on the alleged security

risks and harsher conditions at WCI, the evidence does not support a finding of liability against

Warden Webb. First, WCI and JCI both house maximum and medium security prisoners and can

accommodate prisoners with disabilities, so there is no factual basis to conclude that the conditions

were inherently harsher. Second, where the transfer out of JCI was to MCn, not to WCI, there is

no evidence that Warden Webb was involved in the decision to transfer Hoff from MCn to WCI.

Third, although Hoff is correct that he raised concerns about an inmate who had attacked him at

WCI, he has specifically asserted that he conveyed that information to Mcn           officials, not JCI

officials. Opp'n at 2 ("Plaintiff told multiple staff at MCI-J about enemies at WCI and about being

stabbed at WCI in 2012.").     His ARP identifying this risk was submitted on October 20, 2016,

after he was already at WCI. Thus, there is no evidence that Warden Webb was ever aware that a

transfer to WCI would pose a higher safety risk to Hoff.       Under these circumstances, there are

insufficient facts from which a reasonable jury could find that Warden Webb is liable for First

Amendment retaliation. The Court also notes that, for substantially similar reasons, even if C.O.

Maddux were not dismissed, there is insufficient evidence to support a finding of liability against

him. Accordingly, the Court will grant the Warden's Motion.




                                                 10
                                      CONCLUSION

        For the foregoing reasons, Warden Webb's Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, construed as a Motion for Summary Judgment,           will be

GRANTED.      The Complaint will be DISMISSED WITHOUT PREJUDICE as to C.O. Maddux.

A separate Order shall issue.




Date:   March 4, 2020
                                                  THEODORE D. CHUANG
                                                  United States District Judge




                                             11
